Metcalf, J.
As the plaintiffs did not object, at the trial, to the testimony of the defendant, no objection to it is now open to them. And we do not perceive any legal objection to the admission in evidence of all the matters to which he and the other witnesses testified. We are of opinion that the facts which they stated were competent evidence which a jury might weigh.
The objection now made to the testimony of the witnesses called by the defendant, to wit, that it was inadmissible, because he ought not to have been allowed to corroborate his own testimony, rests upon no principle or authority. In legal effect, the objection is, that a party, who is now a competent witness in his own cause, must be confined to his own statement in proof of any fact to which he testifies. The decisions that were cited in support of this objection are wholly inapplicable. The case of Deshon v. Merchants’ Ins. Co. 11 Met. 199, decides nothing more than that the defendant could not have been permitted, for the purpose of strengthening his testimony, to tell the jury that he had made the same statement to others before he testified in court. And the case of Howe v. Thayer, 17 Pick. 97 decides only that if the defendant had offered witnesses to testify *328to facts to which another witness had testified, “ for the sole purpose ” of supporting the credibility of that witness, their testimony would not have been admissible. The other cases cited by the plaintiffs, on this point, relate to a party’s account books and suppletory oath, and the facts in proof of which they are legal evidence. They have no bearing on this case.

Exceptions overruled.